Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00881-CV

                                 Jose SANCHEZ and Jeanne Sanchez,
                                           Appellants

                                            v.
                                 Walter Mortgage Company
                            WALTER MORTGAGE COMPANY LLC,
                                         Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 10-03-48878-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 26, 2014

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on August 2, 2013. Appellants filed a timely motion

for new trial on September 3, 2013. Therefore, appellants’ notice of appeal was due to be filed on

October 31, 2013. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file appellants’

notice of appeal was due to be filed on November 15, 2013. See TEX. R. APP. P. 26.3. Appellants

did not file their notice of appeal until December 10, 2013. Appellants did not file a motion for

extension of time to file their notice of appeal.
                                                                                      04-13-00881-CV


       On February 4, 2014, appellee filed a motion to dismiss this appeal, arguing that this appeal

must be dismissed because appellants’ notice of appeal was untimely. Appellants did not file a

response to appellee’s motion to dismiss. On February 24, 2014, we ordered appellants to show

cause in writing why this appeal should not be dismissed for lack of jurisdiction. We ordered

appellants to file their response by March 11, 2014. Appellants did not file a response to our order.

       Because appellants’ notice of appeal is untimely, we lack jurisdiction over this appeal and

must dismiss it. See Flores v. Citizens State Bank of Roma, Texas, 954 S.W.2d 78, 79 Tex. App.—

San Antonio 1997, no writ) (dismissing appeal for lack of jurisdiction when the appellants failed

to timely perfect their appeal). Appellee’s motion to dismiss this appeal is granted. This appeal is

dismissed for lack of jurisdiction.

                                                      PER CURIAM




                                                -2-